DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted by the applicant on 04/20/2020 and 05/07/2020 have been considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
In Figure 2, reference character “210A” has been used to designate each of Textual paraphrase generator, Black-box API(s), and Confidence evaluator.  The examiner notes that in paragraph 0031 in the instant specification, the following reference characters are used with respect to Figure 2: Textual paraphrase generator 210A, Black-box API(s) 210B, and Confidence evaluator 210C. 
In Figure 3, reference character “210A” has been used to designate each of Textual paraphrase generator, Black-box API(s), Confidence evaluator, and Document finder. The examiner notes that in paragraph 0034 in the instant specification, the following reference characters are used with respect to Figure 3: Textual paraphrase generator 310A, Black-box API(s) 310B, Confidence evaluator 310C, and Document finder 310D. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
In paragraph 0034, line 3, “documents 310D” should read “documents
In paragraph 0034, line 5, “documents 310D” should read “documents.
Appropriate correction is required.
Claim Objections
Claims 1-3, 5, 10, 12-14, 16, and 23-25 are objected to because of the following informalities:  
In claim 1, line 10, for clarity, “output scores” should read “output confidence scores” to match the claim language recited in line 8.
In claim 2, line 2, “output scores” should read “output confidence scores” to match the claim language recited in claim 1, line 8.
In claim 3, line 2, “increasing variance” should read “increasing variance of the output confidence scores”.
In claim 5, line 2, for clarity, “output score” should read “output confidence score” to match the claim language recited in claim 1, line 8.
In claim 10, line 2, the examiner suggests amending “an object that is the subject of the input text and the paraphrases” to read “an object that is the subject of  an input text and the paraphrases” for clarity.
In claim 12, line 11, “selected paraphrases ; and” should read “selected paraphrases; and” to remove the unnecessary blank space after “paraphrases”
In claim 12, line 12, for clarity, “output scores” should read “output confidence scores” to match the claim language recited in lines 10-11.
In claim 13, line 2, “output scores” should read “output confidence scores” to match the claim language recited in claim 12, lines 10-11.
In claim 14, line 2, “increasing variance” should read “increasing variance of the output confidence scores”.
In claim 16, line 3, for clarity, “output score” should read “output confidence score” to match the claim language recited in claim 12, lines 10-11.
In claim 23, line 12, for clarity, “output scores” should read “output confidence scores” to match the claim language recited in lines 10-11.
In claim 24, line 2, “output scores” should read “output confidence scores” to match the claim language recited in claim 23, lines 10-11.
In claim 25, line 2, “increasing variance” should read “increasing variance of the output confidence scores”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6, 15-17, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the group of texts" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  The examiner suggests amending this claim to recite “ a group of texts”.
	Claims 5-6 depend from claim 4 and do not remedy the deficiencies identified above with respect to claim 4 and therefore are rejected on the same grounds.
Claim 15 recites the limitation "the group of texts" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  The examiner suggests amending this claim to recite “ a group of texts”.
	Claims 16-17 depend from claim 15 and do not remedy the deficiencies identified above with respect to claim 15 and therefore are rejected on the same grounds.
Claim 21 recites the limitation “an object that is the subject of the input text and the paraphrases” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  The examiner suggests amending this claim to recite: “an object that is the subject of  an input text and the paraphrases”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-10, 12-15, 17-21, and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Mirkin et al., U.S. Patent Application Publication 2014/0358519, hereinafter referenced as MIRKIN, in view of Lenga et al., U.S. Patent Application Publication 2022/0101626, hereinafter referenced as LENGA.

Regarding Claim 1, MIRKIN explicitly teaches:
A computer-implemented method (Fig. 2, computer-implemented system 30 for rewriting source text; para. 0026) for estimating output confidence (Fig. 2, confidence estimator 66; para. 0071) of a black box Application Programming Interface (API) (Fig. 3, interface 24 which outputs color-coded confidence indicators; paras. 0169-170; the interface communicates with confidence estimator 66 as shown in Fig. 2), comprising: 
generating paraphrases for an input text; (Fig. 5, Step S216, generate a plurality of alternative strings, e.g., paraphrases, for a source sentence, e.g., input text; para. 0054)
calculating a distance between the input text and each respective one of the paraphrases; (Fig. 5, Step S224, for alternative strings, e.g., paraphrases, calculate a semantic distance from the source sentence; paras. 0058, 0176)
sorting the paraphrases in ascending order of the distance; (Fig. 5, Step S224, rank each alternative string, e.g., a paraphrase, according to semantic distance from the source sentence; para. 0058)
selecting a top predetermined number of the paraphrases; (Fig. 5, Step S216, generating alternative strings to the sentence, then selecting all strings; the examiner notes that the broadest reasonable interpretation of this limitation includes automatically selecting all possible alternative strings; see also Fig. 5, Step S226, automatically selecting at least one of the ranked alternative strings; para. 0059)
inputting the input text (Fig. 5, Step S210; input sentence is input into confidence estimator 66 to determine a confidence; para. 0052) and the selected paraphrases (Fig. 5, step S220; alternative strings are input into confidence estimator 66 to determine a confidence for each; para. 0056) into the API (Fig. 2, confidence estimator 66) to obtain an output confidence score for each of the input text and the selected paraphrases (Fig. 5, Steps S210 and S220; input sentence and alternative strings are input into confidence estimator 66 to determine a confidence; paras. 0052, 0056); and 
estimating, by a hardware processor (Fig. 2, processor 38; para. 0026), [the output confidence of the input text from a robustness of output scores of the input text and the selected paraphrases.]

	However, MIRKIN fails to explicitly teach:
estimating, [by a hardware processor,] the output confidence of the input text from a robustness of output scores of the input text and the selected paraphrases.

However, in a related field of endeavor, LENGA discloses an invention for obtaining a confidence measure for a machine learning model.  LENGA acknowledges that there may be a desire to evaluate the confidence in a “black box” configuration of a machine learning model.  (para. 0005.)  LENGA discloses an invention where input data into the machine learning model produces a primary result, then a plurality of modified instances of the input data are generated and input into the machine learning model to generate a plurality of secondary results.  (paras. 0007, 0063.)  The disclosure in LENGA is applicable to a wide range of data analysis concepts and fields.  (para. 0114.)  With respect to Claim 1, LENGA explicitly teaches:
estimating, by a hardware processor (processors as described in paras. 0030, 0031, 0034), the output confidence (Fig. 1, analysis component 124 determines a confidence measure of the secondary results and then generates an output signal 130 representative of the reliability of the primary result and the determined confidence measure; para. 0067, 0069) of the input text (Fig. 1, input data 10; para. 0059) from a robustness of output scores of the input text and the selected paraphrases (output scores, e.g., primary result from the input text and secondary results from the modified input data; para. 0063; the analysis component 124 measures a confidence of the secondary results, where a high confidence measure is obtained when the variance of the secondary results is low and a low confidence measure is obtained when the variance of the secondary results is high; para. 0067).

	Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the present application to combine the teachings of LENGA, specifically evaluating results output by a black box to determine an overall confidence measure for the black box, to the teachings of MIRKIN, so that the MIRKIN’s confidence estimates (e.g., confidence estimator 66 outputs) could be evaluated for an overall confidence level.  As explained in LENGA, one of ordinary skill in the art would be motivated to make such a combination in order to evaluate the overall confidence in a black box system (LENGA, para. 0004), where LENGA’s proposed invention introduced small perturbations into the input data to determine if such perturbations resulted in small, corresponding effects on the output data from the black box model, therefore leading to a higher level of overall confidence.  (LENGA, paras. 0075 and 0076.)

	Regarding claim 2, MIRKIN in view of LENGA teaches the computer-implemented method of claim 1.  MIRKIN fails to explicitly teach:
wherein the robustness is represented by a variance of the output scores. 

However, in a related field of endeavor, LENGA explicitly teaches:
wherein the robustness is represented by a variance of the output scores. (output scores, e.g., secondary results from the modified input data; para. 0063; the analysis component 124 measures a confidence of the secondary results, where a high confidence measure is obtained when the variance of the secondary results is low and a low confidence measure is obtained when the variance of the secondary results is high; para. 0067).

	Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the present application to combine the teachings of LENGA, specifically evaluating results output by a black box to determine an overall confidence measure for the black box, to the teachings of MIRKIN, so that the MIRKIN’s confidence estimates (e.g., confidence estimator 66 outputs) could be evaluated for an overall confidence level.  As explained in LENGA, one of ordinary skill in the art would be motivated to make such a combination in order to evaluate the overall confidence in a black box system (LENGA, para. 0004), where LENGA’s proposed invention introduced small perturbations into the input data to determine if such perturbations resulted in small, corresponding effects on the output data from the black box model, therefore leading to a higher level of overall confidence.  (LENGA, paras. 0075 and 0076.)

Regarding claim 3, MIRKIN in view of LENGA teaches the computer-implemented method of claim 2.  MIRKIN fails to explicitly teach:
wherein the output confidence decreases with increasing variance. 

However, in a related field of endeavor, LENGA explicitly teaches:
wherein the output confidence decreases with increasing variance. (output scores, e.g., secondary results from the modified input data; para. 0063; the analysis component 124 measures a confidence of the secondary results, where the confidence measure decreases when the variance of the secondary results increases; para. 0067).

	Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the present application to combine the teachings of LENGA, specifically evaluating results output by a black box to determine an overall confidence measure for the black box, to the teachings of MIRKIN, so that the MIRKIN’s confidence estimates (e.g., confidence estimator 66 outputs) could be evaluated for an overall confidence level.  As explained in LENGA, one of ordinary skill in the art would be motivated to make such a combination in order to evaluate the overall confidence in a black box system (LENGA, para. 0004), where LENGA’s proposed invention introduced small perturbations into the input data to determine if such perturbations resulted in small, corresponding effects on the output data from the black box model, therefore leading to a higher level of overall confidence.  (LENGA, paras. 0075 and 0076.)

	Regarding claim 4, MIRKIN in view of LENGA teaches the computer-implemented method according to claim 1.  MIRKIN further discloses:
removing the input text from the group of texts responsive to the input text resulting in the [output confidence] being lower than a threshold]. (Fig. 5, Step S212, if the computed confidence for the source text is below a threshold, proceed to step S216 to generate alternative strings; para. 0053 and 0054; at Step S222, alternative stings are removed if they do not have a confidence greater than the original input sentence, resulting in a group of alternate strings that does not include the original input sentence; paras. 0056 and 0057).

While MIRKIN discloses confidence scores for each of the source text and alternative strings, as discussed above with respect to claim 1, MIRKIN does not explicitly teach:
the output confidence

However, in a related field of endeavor, LENGA explicitly teaches:
the output confidence (Fig. 1, analysis component 124 determines a confidence measure of the secondary results and then generates an output signal 130 representative of the reliability of the primary result and the determined confidence measure; para. 0067, 0069)
	Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the present application to combine the teachings of LENGA, specifically evaluating results output by a black box to determine an overall confidence measure for the black box, to the teachings of MIRKIN, so that the MIRKIN’s confidence estimates (e.g., confidence estimator 66 outputs) could be evaluated for an overall confidence level.  The resulting combination could be used for the system in MIRKIN to proceed with analyzing alternative strings if the overall system confidence is low to evaluate each alternative string individually for the best possible output.
As explained in LENGA, one of ordinary skill in the art would be motivated to make such a combination in order to evaluate the overall confidence in a black box system (LENGA, para. 0004), where LENGA’s proposed invention introduced small perturbations into the input data to determine if such perturbations resulted in small, corresponding effects on the output data from the black box model, therefore leading to a higher level of overall confidence.  (LENGA, paras. 0075 and 0076.

Regarding claim 6, MIRKIN in view of LENGA teaches the computer-implemented method according to claim 4.  MIRKIN further discloses:
wherein said removing step is implemented as a filtering constraint (Fig. 5, Step S222, alternative stings are filtered to remove the alternative strings that have a computed confidence less than the confidence for the original input sentence, resulting in a group of alternate strings that does not include the original input sentence and does not include alternatives lower than a threshold; paras. 0056 and 0057) [on a database storing the group of texts].
However, MIRKIN does not explicitly teach:
[wherein said removing step is implemented as a filtering constraint] on a database storing the group of texts

However, in a related field of endeavor, LENGA explicitly teaches:
[wherein said removing step is implemented as a filtering constraint] on a database storing the group of texts (Fig. 3, data processing system 430 provides a centrally accessible processing resource and may include a database that stores all information relating to the obtained confidence measure and components thereof, including results, so that other components of the system may access such information; para. 0097)

	Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the present application to combine the teachings of LENGA, specifically using a database as part of a central storage system to store information about the obtained confidence measure and information related thereto, so that other components can access such information.  Such a central processing system and database could perform the filtering operation disclosed in MIRKIN, where alternative strings are filtered so that alternative strings with a confidence below a threshold are removed, to lessen the storage requirements. As explained in LENGA, one of ordinary skill in the art would be motivated to make such a combination in order to have a centrally accessible resource for all system components to be able to share information. (LENGA, para. 0097),

Regarding claim 7, MIRKIN in view of LENGA teaches the computer-implemented method according to claim 1.  MIRKIN further discloses:
wherein the distance is an edit distance. (Fig. 5, Step S224, for alternative strings, e.g., paraphrases, calculate a semantic distance from the source sentence; para. 0058; the distance may be computed as an “edit distance” between the source and rewritten strings; para. 0176)

Regarding claim 8, MIRKIN in view of LENGA teaches the computer-implemented method according to claim 1.  MIRKIN further discloses:
performing an action that transforms a state of an object to another state responsive to the [output confidence] being above a threshold. (Fig. 5, Step S210 and S234; if the input text exceeds a confidence threshold, output a translation of the text; paras. 0052 and 0063; this results in action (e.g., translation) that transforms a state of an object to another state (e.g., input sentence to a translated sentence), responsive to an output confidence exceeding a threshold)

However, MIRKIN fails to disclose:
The output confidence

However, in a related field of endeavor, LENGA explicitly teaches:
the output confidence (Fig. 1, analysis component 124 determines a confidence measure of the secondary results and then generates an output signal 130 representative of the reliability of the primary result and the determined confidence measure; para. 0067, 0069)
	Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the present application to combine the teachings of LENGA, specifically evaluating results output by a black box to determine an overall confidence measure for the black box, to the teachings of MIRKIN, so that the MIRKIN’s confidence estimates (e.g., confidence estimator 66 outputs) could be evaluated for an overall confidence level.  The resulting combination could be used for the system in MIRKIN to proceed with translating the original input sentence if the confidence in the black box (e.g., confidence estimator 66) is high.
As explained in LENGA, one of ordinary skill in the art would be motivated to make such a combination in order to evaluate the overall confidence in a black box system (LENGA, para. 0004), where LENGA’s proposed invention introduced small perturbations into the input data to determine if such perturbations resulted in small, corresponding effects on the output data from the black box model, therefore leading to a higher level of overall confidence.  (LENGA, paras. 0075 and 0076.

	Regarding claim 9, MIRKIN in view of LENGA teaches the computer-implemented method according to claim 1. MIRKIN further teaches:
wherein the edit distance (the edit distance is computed based on the degree of semantic deviation from the alternative string and the original source input sentence; para. 0176) is calculated relative to operations selected from the group consisting of deletion, insertion, (alternative string re-writing may be achieved by insertion or deletion of relative pronouns, which would impact the semantic deviation of the re-written alternative string and the original sentence; para. 0157) substitution, (alternative string re-writing may be achieved by lexical or phrase substitution, which would impact the semantic deviation of the re-written alternative string and the original sentence; para. 0165) and transposition. (alternative string re-writing may be achieved by swapping places between a pair of conjuncts, e.g., “Louise and Thelma” replaced by “Thelma and Louise,” which would impact the semantic deviation of the re-written alternative string and the original sentence; paras. 0154-0156)

Regarding claim 10, MIRKIN in view of LENGA teaches the computer-implemented method according to claim 1.  MIRKIN further discloses:
automatically purchasing an object that is the subject of the input text and the paraphrases, responsive to the [output confidence] being greater than a threshold. (Fig. 5, Step S210 and S234; if the input text exceeds a confidence threshold, output a translation of the text; paras. 0052 and 0063; this results in automatically obtaining a translation, that is the subject of the input text/sentence, responsive to an output confidence exceeding a threshold, and because the output is an aggregate of several input texts, it is possible that other portions of the output text are based on the alternative text/sentences.)

However, MIRKIN fails to disclose:
The output confidence

However, in a related field of endeavor, LENGA explicitly teaches:
the output confidence (Fig. 1, analysis component 124 determines a confidence measure of the secondary results and then generates an output signal 130 representative of the reliability of the primary result and the determined confidence measure; para. 0067, 0069)
	Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the present application to combine the teachings of LENGA, specifically evaluating results output by a black box to determine an overall confidence measure for the black box, to the teachings of MIRKIN, so that the MIRKIN’s confidence estimates (e.g., confidence estimator 66 outputs) could be evaluated for an overall confidence level.  The resulting combination could be used for the system in MIRKIN to proceed with translating the original input sentence if the confidence in the black box (e.g., confidence estimator 66) is high.
As explained in LENGA, one of ordinary skill in the art would be motivated to make such a combination in order to evaluate the overall confidence in a black box system (LENGA, para. 0004), where LENGA’s proposed invention introduced small perturbations into the input data to determine if such perturbations resulted in small, corresponding effects on the output data from the black box model, therefore leading to a higher level of overall confidence.  (LENGA, paras. 0075 and 0076.

Regarding claim 12, MIRKIN discloses:
A computer program product (the method in Figs. 4 and 5 may be implemented in a computer program product, such as a non-transitory computer-readable recording medium; para. 0067) for estimating output confidence (Fig. 2, confidence estimator 66; para. 0071) of a black box Application Programming Interface (API) (Fig. 3, interface 24 which outputs color-coded confidence indicators; paras. 0169-170; the interface communicates with confidence estimator 66 as shown in Fig. 2), the computer program product comprising a non- transitory computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform a method comprising: (the method in Figs. 4 and 5 may be implemented in a computer program product, such as a non-transitory computer-readable recording medium; para. 0067; the software may be implemented as instructions stored on a storage medium, where such instructions are executable by a computer; para. 0038)
generating paraphrases for an input text; (Fig. 5, Step S216, generate a plurality of alternative strings, e.g., paraphrases, for a source sentence, e.g., input text; para. 0054)
calculating a distance between the input text and each respective one of the paraphrases; (Fig. 5, Step S224, for alternative strings, e.g., paraphrases, calculate a semantic distance from the source sentence; paras. 0058, 0176)
sorting the paraphrases in ascending order of the distance; (Fig. 5, Step S224, rank each alternative string, e.g., a paraphrase, according to semantic distance from the source sentence; para. 0058)
selecting a top predetermined number of the paraphrases; (Fig. 5, Step S216, generating alternative strings to the sentence, then selecting all strings; the examiner notes that the broadest reasonable interpretation of this limitation includes automatically selecting all possible alternative strings; see also Fig. 5, Step S226, automatically selecting at least one of the ranked alternative strings; para. 0059)
inputting the input text (Fig. 5, Step S210; input sentence is input into confidence estimator 66 to determine a confidence; para. 0052) and the selected paraphrases (Fig. 5, step S220; alternative strings are input into confidence estimator 66 to determine a confidence for each; para. 0056) into the API (Fig. 2, confidence estimator 66) to obtain an output confidence score for each of the input text and the selected paraphrases; (Fig. 5, Steps S210 and S220; input sentence and alternative strings are input into confidence estimator 66 to determine a confidence; paras. 0052, 0056) and 

However, MIRKIN fails to explicitly teach:
estimating the output confidence of the input text from a robustness of output scores of the input text and the selected paraphrases.

However, in a related field of endeavor, LENGA explicitly teaches:
Estimating the output confidence (Fig. 1, analysis component 124 determines a confidence measure of the secondary results and then generates an output signal 130 representative of the reliability of the primary result and the determined confidence measure; para. 0067, 0069) of the input text (Fig. 1, input data 10; para. 0059) from a robustness of output scores of the input text and the selected paraphrases (output scores, e.g., primary result from the input text and secondary results from the modified input data; para. 0063; the analysis component 124 measures a confidence of the secondary results, where a high confidence measure is obtained when the variance of the secondary results is low and a low confidence measure is obtained when the variance of the secondary results is high; para. 0067).

	Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the present application to combine the teachings of LENGA, specifically evaluating results output by a black box to determine an overall confidence measure for the black box, to the teachings of MIRKIN, so that the MIRKIN’s confidence estimates (e.g., confidence estimator 66 outputs) could be evaluated for an overall confidence level.  As explained in LENGA, one of ordinary skill in the art would be motivated to make such a combination in order to evaluate the overall confidence in a black box system (LENGA, para. 0004), where LENGA’s proposed invention introduced small perturbations into the input data to determine if such perturbations resulted in small, corresponding effects on the output data from the black box model, therefore leading to a higher level of overall confidence.  (LENGA, paras. 0075 and 0076.)

Claim 13 is a computer program product claim that corresponds to the claimed computer-implemented method of claim 2 and is therefore rejected under the same grounds as claim 2 above.
Claim 14 is a computer program product claim that corresponds to the claimed computer-implemented method of claim 3 and is therefore rejected under the same grounds as claim 3 above.
Claim 15 is a computer program product claim that corresponds to the claimed computer-implemented method of claim 4 and is therefore rejected under the same grounds as claim 4 above.
Claim 17 is a computer program product claim that corresponds to the claimed computer-implemented method of claim 6 and is therefore rejected under the same grounds as claim 6 above.
Claim 18 is a computer program product claim that corresponds to the claimed computer-implemented method of claim 7 and is therefore rejected under the same grounds as claim 7 above.
Claim 19 is a computer program product claim that corresponds to the claimed computer-implemented method of claim 8 and is therefore rejected under the same grounds as claim 8 above.
Claim 20 is a computer program product claim that corresponds to the claimed computer-implemented method of claim 9 and is therefore rejected under the same grounds as claim 9 above.
Claim 21 is a computer program product claim that corresponds to the claimed computer-implemented method of claim 10 and is therefore rejected under the same grounds as claim 10 above.

	Regarding claim 23, MIRKIN explicitly discloses:
A computer processing system (Fig. 2, computer-implemented system 30; para. 0026) for determining command-to-process correspondence (re-writing source text and generating a translation; paras. 0026, 0031), comprising: 
a memory device including program code stored thereon; (the method in Figs. 4 and 5 may be implemented in a computer program product, such as a non-transitory computer-readable recording medium, e.g., a memory chip such as RAM, PROM, EPROM, or FLASH-EPROM; para. 0067; the software may be implemented as instructions, or software code, stored on a storage medium, where such instructions are executable by a computer; para. 0038)
a hardware processor, (Fig. 2, processor 38; para. 0037) operatively coupled to the memory device, and configured to run the program code stored on the memory device to (processor communicates with memory 34 to execute instructions 36 and perform the method described in Figs. 4 and 5; para. 0037)
generate paraphrases for an input text; (Fig. 5, Step S216, generate a plurality of alternative strings, e.g., paraphrases, for a source sentence, e.g., input text; para. 0054)
calculate a distance between the input text and each respective one of the paraphrases; (Fig. 5, Step S224, for alternative strings, e.g., paraphrases, calculate a semantic distance from the source sentence; paras. 0058, 0176)
sort the paraphrases in ascending order of the distance; (Fig. 5, Step S224, rank each alternative string, e.g., a paraphrase, according to semantic distance from the source sentence; para. 0058)
select a top predetermined number of the paraphrases; (Fig. 5, Step S216, generating alternative strings to the sentence, then selecting all strings; the examiner notes that the broadest reasonable interpretation of this limitation includes automatically selecting all possible alternative strings; see also Fig. 5, Step S226, automatically selecting at least one of the ranked alternative strings; para. 0059)
input the input text (Fig. 5, Step S210; input sentence is input into confidence estimator 66 to determine a confidence; para. 0052) and the selected paraphrases (Fig. 5, step S220; alternative strings are input into confidence estimator 66 to determine a confidence for each; para. 0056) into the API (Fig. 2, confidence estimator 66) to obtain an output confidence score for each of the input text and the selected paraphrases; (Fig. 5, Steps S210 and S220; input sentence and alternative strings are input into confidence estimator 66 to determine a confidence; paras. 0052, 0056) and

However, MIRKIN fails to explicitly teach:
estimate the output confidence of the input text from a robustness of output scores of the input text and the selected paraphrases.

However, in a related field of endeavor, LENGA explicitly teaches:
estimate the output confidence (Fig. 1, analysis component 124 determines a confidence measure of the secondary results and then generates an output signal 130 representative of the reliability of the primary result and the determined confidence measure; para. 0067, 0069) of the input text (Fig. 1, input data 10; para. 0059) from a robustness of output scores of the input text and the selected paraphrases (output scores, e.g., primary result from the input text and secondary results from the modified input data; para. 0063; the analysis component 124 measures a confidence of the secondary results, where a high confidence measure is obtained when the variance of the secondary results is low and a low confidence measure is obtained when the variance of the secondary results is high; para. 0067).

	Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the present application to combine the teachings of LENGA, specifically evaluating results output by a black box to determine an overall confidence measure for the black box, to the teachings of MIRKIN, so that the MIRKIN’s confidence estimates (e.g., confidence estimator 66 outputs) could be evaluated for an overall confidence level.  As explained in LENGA, one of ordinary skill in the art would be motivated to make such a combination in order to evaluate the overall confidence in a black box system (LENGA, para. 0004), where LENGA’s proposed invention introduced small perturbations into the input data to determine if such perturbations resulted in small, corresponding effects on the output data from the black box model, therefore leading to a higher level of overall confidence.  (LENGA, paras. 0075 and 0076.)

Claim 24 is a computer program system claim that corresponds to the claimed computer-implemented method of claim 2 and is therefore rejected under the same grounds as claim 2 above.
Claim 25 is a computer program system claim that corresponds to the claimed computer-implemented method of claim 3 and is therefore rejected under the same grounds as claim 3 above.

Claim 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over MIRKIN, in view of  LENGA as stated above and further in view of Salloum et al., U.S. Patent Application Publication 2019/0065462 A1, hereinafter referenced as SALLOUM.

	Regarding claim 5, MIRKIN in view of LENGA teaches the computer-implemented method according to claim 4. However, MIRKIN fails to explicitly teach:
calculating an average error as an average of absolute differences between a manual label and the output score for each of the input text and the selected paraphrases. 

However, in a related field of endeavor, SALLOUM pertains to a system for using machine translation to format dictated speech into medical reports, where bitexts (similar to paraphrases) are generated from automatic speech recognition dictations, and assigned a confidence score.  (paras. 0009-0011).  SALLOUM further teaches evaluating bitexts using a Levenshtein distance method, which calculates distances by identifying insertions, deletions, and substitutions between words and phrases.  (para. 0074).  SALLOUM explicitly teaches:
calculating an average error (calculate the average post-processor error rate, or average PER; paras. 0093, 0098) as an average of absolute differences between a manual label and the output score (PER is calculated based on the differences between post-processing output and manual review of each bitext; para. 0094; manual review may include annotated data, including annotated data provided by human annotators; paras. 0104 and 0106; one of ordinary skill in the art would also understand that this limitation merely refers to backpropagation for training and tuning a machine learning model, and SALLOUM discloses tuning using manually transcribed dictations and adjusting weights; para. 0014) for each of the input text and the selected paraphrases. (bitexts are parallel pairs of translational equivalent sentences in source and target languages, and are used to train and tune the machine translation system; para. 0031 and 0032)

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of SALLOUM, including the teachings relating to calculating an average post-processor error rate for the bitexts to tune the machine learning model, to the teachings of MIRKIN and LENGA, to better train and tune the confidence models of MIRKIN (confidence estimator 66) and LENGA (black box machine-learning model).  Indeed, one of ordinary skill would understand that calculating an average error rate can be used as part of a backpropagation to tune or train a model.  One of ordinary skill would be motivated to make such a combination of SALLOUM with MIRKIN and LENGA because as disclosed in SALLOUM, performing post-processing (including calculating an average post-processor error rate), has numerous advantages, including improved accuracy, creating a more “adaptable and improvable” system that can be more easily retrained over time, and reducing the cost of system maintenance. (SALLOUM, paras. 0104-0106)

Claim 16 is a computer program product claim that corresponds to the claimed computer-implemented method of claim 5 and is therefore rejected under the same grounds as claim 5 above.


Claims 11 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over MIRKIN, in view of  LENGA as stated above and further in view of Riezler et al., U.S. Patent Application Publication 2013/0031122 A1, hereinafter referenced as RIEZLER.

	Regarding claim 11, MIRKIN in view of LENGA teaches the computer-implemented method according to claim 1. However, MIRKIN fails to explicitly teach:
searching, in a remote document database, for documents that include any of the input text and the selected paraphrases and providing the documents to a user.

However, in a related field of endeavor, RIEZLER pertains to a system for searching a corpus of documents, where a search query may be expanded using paraphrasing.  (paras. 0005 and 0036).  RIEZLER explicitly discloses:
searching, in a remote document database, (Fig. 1, search engine 160 searches in search corpus 180; para. 0025; the search engine 160 may be implemented to search the corpus through a network, e.g., the corpus 180 may be report; para. 0026) for documents that include any of the input text and the selected paraphrases and providing the documents to a user. (Fig. 6, Step 610, the original search query, e.g., input text, is expanded to identify synonyms and create an expanded search query at Step 660, which is used in Step 670 to search the corpus; paras. 0066 and 0069; synonymous paraphrases may be used to expand the search query; paras. 0036, 0049; search results, including documents, may be returned to a user at Fig. 6, Step 670; para. 0069)

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of RIEZLER, specifically the teachings of using synonymous paraphrases to expand a search query to search a remote document corpus, to the teachings of MIRKIN and LENGA, so that the improved MIRKIN and LENGA combination of determining an overall confidence measure for the alternative strings in MIRKIN, can be applied to the search context as taught by RIEZLER.  One of ordinary skill would be motivated to combine the teachings of RIEZLER with MIRKIN AND LENGA because, as disclosed in RIEZLER, expanding a search query with synonyms increases the likelihood that relevant results can be provided in response to the original query.  (RIEZLER, para. 0009).  This may lead to more precise search results, particularly where the alternative synonyms identify more relevant results. (RIEZLER, para. 0009).

Claim 22 is a computer program product claim that corresponds to the claimed computer-implemented method of claim 11 and is therefore rejected under the same grounds as claim 11 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fleming et al. (US 11048711 B1) pertains to a system and method for the automated classification of structured property descriptions. In some implementations, the method further includes: calculating a confidence score of the selected character string, where the confidence score is calculated using at least the textual centrality measure; and providing a notification of the confidence score. Confidence scores may be determined using, in part, a measure of similarity of the text strings of the remaining descriptions, including using a Levenshtein distance, or variants thereof, between the text string and each of the other text strings. In other implementations, other similarity measurements between text such as a Euclidean distance measurement, or a Jaccard similarity measurement may be used.  (col. 18, lines 20-33)
Canim et al. (US 20190237068 A1) pertains to a mechanism for providing customizing responses to users in automated dialogue systems. Once the user's input is disambiguated using one or more different types of disambiguation, the disambiguated output is processed by natural language processing (NLP) mechanisms or the like, to generate candidate response(s), rank the candidate response(s), and select one or more candidate response(s) for output as a response to the user's input. (para. 0058)
Bennett et al. (US 9984063 B2) pertains to a system and method for automatic, unsupervised paraphrase generation. The training system is configured to receive a first phrase and a second phrase, the first and second phrases being paraphrases of each other, convert the first phrase into a first logical form and the second phrase into a second logical form, generate a phrasal edit that includes a difference between the first logical form and the second logical form, convert the phrasal edit into a disjunctive logical form in two directions, and generate a first plurality of paraphrases of the first and second phrases based on the disjunctive logical form.
Niu et al. (US 20090119090 A1) discloses a principled approach to paraphrasing and analyzing input text and paraphrases at atomic linguistic level, instead of analyzing the input text and paraphrases as a whole set at one time. The principled approach extracts atomic linguistic elements from the input text and identifies matching atomic paraphrasing elements to form candidate atomic paraphrasing pairs. A variety of atomic transformation types are identified to form atomic paraphrasing pairs. The candidate atomic paraphrasing pairs are evaluated using feature functions and a probability model. The principled approach scores a combination of multiple candidate atomic paraphrasing pairs using a score function which derives its value from the feature functions of the candidate atomic paraphrasing pairs. A combination which has a high score may be used for constructing a paraphrasing text.
Ganitkevitch, Juri, et al. "PPDB: The paraphrase database." Proceedings of the 2013 Conference of the North American Chapter of the Association for Computational Linguistics: Human Language Technologies. 2013.  This reference discloses the paraphrase database (PPDB), containing over 220 million paraphrase pairs, along with associated scores.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C LEE whose telephone number is (571)272-4933. The examiner can normally be reached M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Mehrmanesh can be reached on (571)270-3351. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.C.L./Examiner, Art Unit 4163            

/CHINEYERE D WILLS-BURNS/Primary Examiner, Art Unit 2628